DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6–8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Apr. 19, 2021.
Claim Objections
Claims 1 and 3 are objected to because they each contain an errant numeral within the body of the claims.  For instance, claim 1 recites “the structural base 1” in the 10th line of the claim, while claim 3 recites “a first multi-phase inlet 4” in the 29th line of the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridger, US 6,187,079 B1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bridger in view of Choi, US 5,064,448.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of Jones et al., US 2010/0048963 A1, and optionally in view of Choi.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of Jones in further view of Schook, US 2013/0139689 A1, and optionally in view of Choi.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of Jones in further view of Kolpak, US 5,524,665, and optionally in view of Choi.
Claim 13  rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of Hubbard et al., US 4,243,528, and optionally in view of Choi.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bridger in view of Jones in further view of Hubbard, and optionally in view of Choi.
Claim 1 describes a bidirectional split flow fluid phase separation system.  The system comprises a structural base, at least one cylindrical separation chamber, at least one multi-phase flow inlet, at least one gas flow outlet and at least one liquid-drop outlet.  The multi-phase inlet is mounted between the structural base and the gas flow outlet.  The multi-phase inlet and the gas flow inlet are in fluid communication with each other through the separation chamber.  The multi-phase flow inlet and the liquid-drop outlet are in fluid communication with each other through the separation chamber.  The liquid-drop outlet and the gas flow outlet are positioned opposite to each other about the separation chamber.  The separation chamber is mounted to the structural base.
Bridger discloses a three-phase separator (corresponding to the claimed “bidirectional split flow fluid phase separation system”).  See Bridger Fig. 3, col. 3, lls. 13–57.  The separator comprises a structural base, which is the bottom of tank 62.  Id.  The separator also comprises at least one separation chamber, which is the interior of tank 62.  Id.   The separator further comprises two inlets 68, 70 (the “at least one multi-phase flow inlet”), a gas outlet 76 (the “at least one gas flow outlet”), a water outlet 78 and an oil outlet 80 (together the “at least one liquid drop outlet”).  Id.  The inlets 68, 70 are mounted in between the bottom of the cylindrical tank 62 and the gas outlet 76.  Id.  The inlets 68, 70 and the gas outlet 76 are in fluid communication with each other through the cylindrical tank 62.  Id.  The inlets 68, 70 and the liquid outlets 78, 80 are in fluid communication with each other through the tank 62.  Id.  The liquid outlets 78, 80 and the gas outlet 76 are positioned opposite to each other about the tank 62.  Id.  

    PNG
    media_image1.png
    886
    1270
    media_image1.png
    Greyscale

As noted, the bottom of Bridger’s tank 62 is interpreted as corresponding to the “structural base.”  However, Bridger’s device is used to separate a multi-phase production fluid from a well bore into its constituent fluids.  See Bridger col. 1, lls. 14–21.  Choi discloses a multi-phase separator system, comprising a base 18 (the “structural base”) used to provide structural support to the separator vessels in the system.  See Choi Fig. 1, col. 3, lls. 42–66.  It would have been obvious to use Choi’s base 18 with Bridger’s separator system, in order to provide structural support to Bridger’s tank 62.  

    PNG
    media_image2.png
    614
    768
    media_image2.png
    Greyscale

Claim 2 requires for the device of claim 1, a central axis of the separation chamber is positioned perpendicular to a plum direction.
Bridger discloses this feature, because a central axis of the tank 62, running from end to end, is perpendicular to a plum direction, running top to bottom, as seen in Fig. 3.
Claim 3 requires that for the device of claim 1, the multi-phase inlet comprises a first multi-phase inlet and a second multi-phase inlet.  The gas flow outlet is a single gas outlet.  The first multi-phase inlet and the second multi-phase inlet are positioned opposite to each other along the separation chamber.  The gas outlet is equidistantly positioned between the first multi-phase inlet and the second multi-phase inlet.
In Bridger, inlet 68 corresponds to the “first multi-phase inlet” and inlet 70 corresponds to the “second multi-phase inlet.”  See Bridger Fig. 3, col. 3, lls. 13–35.  The gas outlet 76 is a single gas outlet.  Id.  The inlets 68, 70 are positioned opposite to each other along the tank 62.  Id.  The gas outlet 76 is equidistantly positioned in between the inlets 68, 70.  Id
Claim 4 requires that the system of claim 3 further comprises at least one liquid storage container.  The liquid storage container comprises a main multi-phase inlet.  The main multi-phase inlet is equidistantly positioned between the first and second multi-phase inlets.  The main multi-phase inlet is in fluid communication with the first and second multiphase inlet through the liquid storage chamber.  The liquid storage chamber is in fluid communication with the separation chamber through the first and second multi-phase inlets.  Claim 9 requires that the system of claim 1 further comprises at least one liquid storage chamber.  The storage chamber is in fluid communication with the separation chamber through the liquid drop outlet.
Note that the limitation describing the inlet as a “main multi-phase inlet” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
In Bridger, oil outlet 80 provides a conduit for removing oil that has been separated within the tank 62.  See Bridger Fig. 3, col. 3, lls. 28–35.  The oil outlet 80 is positioned equidistantly between the inlets 68, 70.  Id.  The outlet 80 is in fluid communication with the inlets 68, 70 through the tank 62.  Id.  
Bridger differs from claims 4 and 9, because it fails to disclose a liquid storage chamber receiving the oil discharged by the oil outlet 80.
However, Jones discloses a method for separating the multi-phase fluid produced by a hydrocarbon well, comprising a separator 62, used to separate water from oil.  See Jones Fig. 4. [0034], [0035].  The separated oil is transferred to a storage apparatus 74, which may be a storage tank.  Id.  The storage tank is beneficial because it holds the oil before it is further treated.  It would have been obvious for Bridger’s oil 
Claim 5 requires that the system of claim 4 further comprises a flow splitter.  The flow splitter is mounted adjacent to the main multi-phase inlet.  The main multi-phase inlet is in fluid communication with the flow slitter.
In Bridger, the inlets 68, 70 comprise baffle plates 72, 74.  See Bridger Fig. 3, col. 3, lls. 20–27.  The baffle plates 72, 74 are adjacent the inlet to the oil storage tank, because the baffle plates 72, 74 are relatively close to the oil outlet 80.  Id.  The inlet to the oil storage tank is in fluid communication with the baffles 72, 74, because fluid hits the baffles 72, 74 before it is transported into the oil storage tank.
Bridger fails to disclose that the baffles 72, 74 being a flow splitter, as required by claim 5.  However, the baffles 72, 74 are used as pre-separators for the fluid entering the tank 62.  See Bridger Fig. 3, col. 3, lls. 20–27.
Schook discloses a pre-separating vane diffuser 20, used to separate a multiphase fluid that is transferred into a separating tank.  See Schook Figs. 2, 3, [0001], [0018].  The vane diffuser 20 is a flow splitter because it comprises a plurality of vanes 21, which split the multiphase fluid as it enters the vessel.  Id.  The vane diffuser 20 is beneficial because it improves the separation performance of the system.  Id. at [0005].  It would have been obvious to use Schook’s vane diffuser 20, in place of Bridger’s baffles 72, 74 to provide this benefit.  It also would have been obvious to perform this modification, because the simple substitution of one known element for See MPEP 2143(I)(B).

    PNG
    media_image3.png
    888
    638
    media_image3.png
    Greyscale

Claim 12 requires that the system of claim 1 further comprises at least one liquid storage chamber and at least one bridle.  The liquid storage chamber is in fluid communication with the separation chamber.  The bridle is in fluid communication with the liquid storage chamber.
In Bridger, oil outlet 80 provides a conduit for removing oil that has been separated within the tank 62.  See Bridger Fig. 3, col. 3, lls. 28–35.  The oil outlet 80 is positioned equidistantly between the inlets 68, 70.  Id.  The outlet 80 is in fluid communication with the inlets 68, 70 through the tank 62.  Id.  
Bridger differs from claim 12, because it fails to disclose a liquid storage chamber receiving the oil discharged by the oil outlet 80.
Bridger also differs from claim 12, because it fails to disclose a bridle.
Regarding the first issue, Jones discloses a method for separating the multi-phase fluid produced by a hydrocarbon well, comprising a separator 62, used to separate water from oil.  See Jones Fig. 4. [0034], [0035].  The separated oil is transferred to a storage apparatus 74, which may be a storage tank.  Id.  The storage tank is beneficial because it holds the oil before it is further treated.  It would have been obvious for Bridger’s oil outlet 80 to be connected to a storage tank for this benefit.  With this modification, the storage tank would correspond to the “at least one liquid storage chamber.”  
Regarding the second issue, Bridger’s tank 62 is a gravity separator.  Kolpak discloses that, for a gravity separator vessel, it is vitally important to maintain the liquid level at a prescribed height within the vessel.  See Kolpak col. 1, lls. 12–34.  Kolpak also teaches that a bridle float is a mechanism used to control the liquid level within the separator vessel.  Id.  It would have been obvious for Bridger’s tank 62 to comprise a bridle, in order to control the liquid level within tank 62, to improve performance.   
Claim 13 requires that the device of claim 1 further comprises at least one gas vent.  The separation chamber is in fluid communication with the gas vent.
Bridger fails to disclose this feature.
However, Hubbard discloses a separator vessel 10 used to separate the components of a multi-phase fluid produced from a hydrocarbon well.  See Hubbard Fig. 1, col. 5, lls. 21–29.  The vessel 10 comprises a gas discharge line 94, and a relief valve 98 that vents the pressure within the vessel 10 before the pressure reaches too high a level.  Id.  It would have been obvious to provide Hubbard’s relief valve 98 with 
Claim 14 requires that the system of claim 1 further comprises at least one liquid storage chamber and at least one gas vent.  The liquid storage chamber is in fluid communication with the separation chamber.  The liquid storage chamber is in fluid communication with the vent.
In Bridger, oil outlet 80 provides a conduit for removing oil that has been separated within the tank 62.  See Bridger Fig. 3, col. 3, lls. 28–35.  The oil outlet 80 is positioned equidistantly between the inlets 68, 70.  Id.  The outlet 80 is in fluid communication with the inlets 68, 70 through the tank 62.  Id.  
Bridger differs from claim 14, because it fails to disclose a liquid storage chamber receiving the oil discharged by the oil outlet 80.
Bridger also differs from claim 14, because it fails to disclose a gas vent.
Regarding the first issue, Jones discloses a method for separating the multi-phase fluid produced by a hydrocarbon well, comprising a separator 62, used to separate water from oil.  See Jones Fig. 4. [0034], [0035].  The separated oil is transferred to a storage apparatus 74, which may be a storage tank.  Id.  The storage tank is beneficial because it holds the oil before it is further treated.  It would have been obvious for Bridger’s oil outlet 80 to be connected to a storage tank for this benefit.  With this modification, the storage tank would correspond to the “at least one liquid storage chamber.”  
Regarding the second issue, Hubbard discloses a separator vessel 10 used to separate the components of a multi-phase fluid produced from a hydrocarbon well.  See Id.  It would have been obvious to provide Hubbard’s relief valve 98 with Bridger’s tank 62, to vent gas from the tank 62 to ensure that the pressure does not become too high within the vessel.  
With these modifications, the oil storage tank would be in fluid communication with the tank 12, because oil would be supplied from the oil outlet 80 into the oil storage tank.  The oil storage tank would also be in fluid communication with the relief valve, because all of the components of the device are in fluid communication with one another.
Claim Rejections - 35 USC §§ 102 or 103
The claims are rejected as follows:
Claims 1, 2 and 9–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley, US 4,661,127.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huntley, or in the alternative under 35 U.S.C. 103 as being unpatentable over Huntley.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huntley.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of Schook, US 2013/0139689 A1.
Claim 12  rejected under 35 U.S.C. 103 as being unpatentable over Huntley in view of Kolpak, US 5,524,665.  
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Huntley, or in the alternative under 35 U.S.C. 103 as being unpatentable over Huntley in view of Hubbard et al., US 4,243,528.
Claim 1 describes a bidirectional split flow fluid phase separation system.  The system comprises a structural base, at least one cylindrical separation chamber, at least one multi-phase flow inlet, at least one gas flow outlet and at least one liquid-drop outlet.  The multi-phase inlet is mounted between the structural base and the gas flow outlet.  The multi-phase inlet and the gas flow inlet are in fluid communication with each other through the separation chamber.  The multi-phase flow inlet and the liquid-drop outlet are in fluid communication with each other through the separation chamber.  The liquid-drop outlet and the gas flow outlet are positioned opposite to each other about the separation chamber.  The separation chamber is mounted to the structural base.
Claim 1 is anticipated by Huntley’s Fig. 1 embodiment
The Fig. 1 embodiment of Huntley discloses a liquid/gas separator apparatus 1 (corresponding to the claimed “bidirectional split flow fluid phase separation system”).  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28.  The apparatus 1 comprises a frame 11 (the “structural base”), a cylindrical separator vessel 3 (the “separation chamber”), two inlets 4 (the “at least one multi-phase flow inlet”), two gas outlets 6 (the “at least one gas flow outlet”) and a plurality of drainpipes 10 (the “at least one liquid-drop outlet”).  Id.  The inlets 4 are mounted between the frame 11 and the gas outlets 6.  Id.  The inlets 4 and the outlet 6 are in fluid communication with each other through the separator vessel 3.  Id.  The inlets 4 and the drainpipes 10 are in fluid communication with each other through the separator vessel 3.  Id.  The drainpipes 10 and the gas outlets 6 are Id.  The separator vessel 3 is mounted onto the frame 11, because the vessel 3 is located on the frame 11.  Id. at col. 4, lls. 19–28.

    PNG
    media_image4.png
    846
    1037
    media_image4.png
    Greyscale

Claim 1 is also anticipated by Huntley’s Fig. 4 embodiment
Additionally, the Fig. 4 embodiment of Huntley discloses a liquid/gas separator apparatus 1 (corresponding to the claimed “bidirectional split flow fluid phase separation system”).  See Huntley Fig. 4, col. 5, lls. 3–48.  The apparatus 1 comprises a frame 11 (the “structural base”), a cylindrical separator vessel 3 (the “separation chamber”), two inlets 4a (the “at least one multi-phase flow inlet”), two gas outlets 6a (the “at least one gas flow outlet”) and a plurality of drainpipes 10 (the “at least one liquid-drop outlet”).  Id.  Additionally, the common gas outlet C can correspond to the “at least one gas flow Id.  The inlets 4a are mounted between the frame 11 and the gas outlets 6a.  Id.  The inlets 4a and the outlets 6a are in fluid communication with each other through the separator vessel 3.  Id.  The inlets 4a and the drainpipes 10 are in fluid communication with each other through the separator vessel 3.  Id.  The drainpipes 10 and the gas outlets 6a are positioned opposite to each other about the separator vessel 3.  Id.  The separator vessel 3 is mounted onto the frame 11, because the vessel 3 is located on the frame 11.  Id. at col. 4, lls. 19–28.

    PNG
    media_image5.png
    909
    1365
    media_image5.png
    Greyscale

Claim 2 requires for the device of claim 1, a central axis of the separation chamber is positioned perpendicular to a plum direction.
Both the Fig. 1 embodiment and the Fig. 4 embodiment disclose this feature, because a central axis of the separator vessel 3, running from end to end, is perpendicular to a plum direction, running top to bottom, as seen in Figs. 1 and 4.
Claim 3 requires that for the device of claim 1, the multi-phase inlet comprises a first multi-phase inlet and a second multi-phase inlet.  The gas flow outlet is a single gas outlet.  The first multi-phase inlet and the second multi-phase inlet are positioned opposite to each other along the separation chamber.  The gas outlet is equidistantly positioned between the first multi-phase inlet and the second multi-phase inlet.
In Huntley’s Fig. 1 embodiment, the left-hand inlet 4 corresponds to the “first multi-phase inlet” and the right-hand inlet 4 corresponds to the “second multi-phase inlet.”  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28.  The Fig. 1 embodiment fails to illustrate a single gas outlet.  However, in the Fig. 4 embodiment, the gas outlets 6a are connected by a single, common gas outlet C.  Id. at Fig. 4, col. 5, lls. 3–48.  This configuration is beneficial because it provides a convenient mechanism for removing the gas from the system.  Id. In the Fig. 1 embodiment, it would have been obvious for the gas outlets 6 to be connected by a common gas outlet to provide this benefit.  With this modification, the common gas outlet would correspond to the “gas flow outlet.”  It is a single gas outlet, as seen in Fig. 4.  The common gas outlet would be between the two inlets 4, in a similar configuration as in Fig. 4.
In Huntley’s Fig. 4 embodiment, the left-hand inlet 4a is the “first multi-phase inlet” and the right-hand inlet 4a is the “second multi-phase inlet.”  See Huntley Fig. 4, col. 5, lls. 3–48.  The common gas outlet C is a single gas outlet.  Id.  The inlets 4a are positioned opposite each other along the separator vessels 3.  Id.  The common gas outlet C is equidistantly positioned between the inlets 4a.  Id. 
Claim 4 requires that the system of claim 3 further comprises at least one liquid storage container.  The liquid storage container comprises a main multi-phase inlet.  
In Huntley’s Fig. 1 embodiment, the system comprises a plurality of accumulator vessels 8.  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28.  The middle accumulator vessel 8 corresponds to the “at least one liquid storage chamber.”  Id.  This accumulator vessel 8 is attached to a drain pipe 10.  Id.  The inlet opening that connects the vessel 8 to the drain pipe 10 corresponds to the “main multi-phase inlet.”  Id.  The drain pipe 10 is positioned equidistantly between the inlets 4.  Id.  The drainpipe 10 is in fluid communication with the inlets 4.  Id.  The accumulation chamber 8 is in fluid communication with the separator vessel 3 through the inlets 4.  Id.
Claim 5 requires that the system of claim 4 further comprises a flow splitter.  The flow splitter is mounted adjacent to the main multi-phase inlet.  The main multi-phase inlet is in fluid communication with the flow slitter.
Huntley’s Fig. 1 embodiment fails to disclose this feature.
However, Schook discloses a pre-separating vane diffuser 20, used to separate a multiphase fluid that is transferred into a separating tank.  See Schook Figs. 2, 3, [0001], [0018].  The vane diffuser 20 is a flow splitter because it comprises a plurality of vanes 21, which split the multiphase fluid as it enters the vessel.  Id.  The vane diffuser 20 is beneficial because it improves the separation performance of the system.  Id. at [0005].  It would have been obvious to use Schook’s vane diffuser 20, immediately 
Claim 9 requires that the system of claim 1 further comprises at least one liquid storage chamber.  The at least one liquid storage chamber is in fluid communication with the separation chamber through the at least one liquid drop outlet.
Both the Fig. 1 and Fig. 4 embodiment of Huntly disclose a plurality of accumulator vessels 8 (the “at least one liquid storage chamber”).  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28; Fig. 4, col. 5, lls. 3–48.  The accumulator vessels 8 are in fluid communication with the separator vessels 3 through the drain pipes 10.  Id.   
Claim 10 requires that the system of claim 1 further comprises a gas manifold.  The separation chamber is a plurality of separation chambers.  Each of the separation chamber is in fluid communication with the gas flow outlet through the gas manifold.
In Huntley’s Fig. 1 embodiment, it would have been obvious for the gas outlets 6 to be connected to a common gas outlet C, for the reasons stated in the rejection of claim 3 above.  With this modification, and in Huntley’s Fig. 4 embodiment, the line connecting gas outlets 6 or 6a corresponds to the “gas manifold.”  See Huntley Fig. 4, col. 5, lls. 3–48.  In both embodiments, the separation chamber 3 comprises two separation chambers 3.  Id. at Figs. 1, 4.  Each separation chamber 3 is in fluid communication with the common gas flow outlet through the gas manifold.  Id.
Claim 11 requires that the system of claim 10 further comprises a fluid manifold and a plurality of liquid storage chambers.  Each of the liquid storage chambers comprises a main multi-phase inlet.  The fluid manifold is in fluid communication with 
In the Fig. 1 embodiment, Huntley’s system comprises a plurality of accumulator vessels 8 (the “plurality of liquid storage chamber”).  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28.  Each of the accumulator vessels 8 comprises a main multi-phase inlet (the inlet to each accumulator vessel that attaches to drain pipe 10).  Id.  
While the Fig. 1 embodiment illustrates a plurality of outlets 22 connected to each accumulator vessel 8, this embodiment fails to disclose a fluid manifold connecting the outlets.  However, the Fig. 4 embodiment shows a single connector pipe 23 connecting all of the outlets of the accumulator vessels 8.  See Huntley Fig. 4, col. 5, lls. 3–16.  In the Fig. 1 embodiment, it would have been obvious to connect all of the outlets 22 with a single pipe 23, because this would merely represent combining embodiments.  With this modification, the connector pipe 23 would correspond to the “fluid manifold.”  It would be in fluid communication with the accumulator vessels 8, and would be positioned between the gas outlet 6 and the frame 11.  
In the Fig. 4 embodiment, Huntley’s system comprises a collector pipe 23 (the “fluid manifold”) and a plurality of accumulator vessels 8 (the “plurality liquid storage chambers”).  See Huntley Fig. 4, col. 5, lls. 3–48.  Each accumulator vessel 8 comprises an inlet (the “main multi-phase inlet”) which is the inlet that connects to drainpipe 10.  Id.  The collector pipe 23 is in fluid communication with each of the accumulator vessels 8 through the multi-phase inlet, because fluid is transferred through the drainpipes 10 into the accumulator vessels 8 and then into collector pipe 23.  Id.  The collector pipe 23 is Id.
Claim 12 requires that the system of claim 1 further comprises at least one liquid storage chamber and at least one bridle.  The liquid storage chamber is in fluid communication with the separation chamber.  The bridle is in fluid communication with the liquid storage chamber.
In both the Fig. 1 and the Fig. 4 embodiment, Huntley’s system comprises a plurality of accumulator vessels 8 (the “at least one liquid storage chamber”) in fluid communication with the separator vessels 3.  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28; Fig. 4, col. 5, lls. 3–48.
Huntley differs from claim 12 because it fails to disclose a bridle in fluid communication with the separator vessels 3 and the accumulator vessels 8.  However, the vessels 3 utilize gravity to separate liquid from the multi-phase fluid.  See Huntley col. 5, lls. 56–66.  Kolpak discloses that, for a gravity separator vessel, it is vitally important to maintain the liquid level at a prescribed height within the vessel.  See Kolpak col. 1, lls. 12–34.  Kolpak also teaches that a bridle float is a mechanism used to control the liquid level within the separator vessel.  Id.  It would have been obvious for the vessel 3 in Huntley to each comprise a bridle, in order to control the liquid level within the vessels 3, to improve performance.   
Claim 13 requires that the system of claim 1 further comprises at least one gas vent.  The separation chamber is in fluid communication with the gas vent.
In the Fig. 1 embodiment, it would have been obvious to connect the gas outlets 6 through a common gas outlet, for the reasons stated in the rejection of claim 3 above.  
Additionally, Hubbard discloses a separator vessel 10 used to separate the components of a multi-phase fluid produced from a hydrocarbon well.  See Hubbard Fig. 1, col. 5, lls. 21–29.  The vessel 10 comprises a gas discharge line 94, and a relief valve 98 that vents the pressure within the vessel 10 before the pressure reaches too high a level.  Id.  It would have been obvious to provide Hubbard’s relief valve 98 with each of Huntley’s separator vessels 3, to vent gas from the separator vessels 3 to ensure that the pressure does not become too high within the tanks.  
Claim 14 requires that the system of claim 1 further comprises at least one liquid storage chamber and at least one gas vent.  The liquid storage chamber is in fluid communication with the separation chamber.  The liquid storage chamber is in fluid communication with the vent.
In the Fig. 1 and the Fig. 4 embodiments, Huntley’s system comprises a plurality of accumulator vessels 8 (the “at least one liquid storage chamber”).  See Huntley Fig. 1, col. 3, ll. 15–col. 4, ll. 28; Fig. 4, col. 5, lls. 3–48.  The common gas outlet, and/or Hubbard’s relief valve, corresponds to the “at least one gas vent.”  The accumulator vessels 8 are in fluid communication with the separator vessels 3.  Id.  The accumulator vessels 8 are in fluid communication with the gas vents, because all of the components of Huntley’s system are in fluid communication with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,604,196; 1,416,040; 1,547,100.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776